Citation Nr: 0018586	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  98-14 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for Osgood-Schlatter 
disease of the right knee, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for Osgood-Schlatter 
disease of the left knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to October 
1972.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied a combined rating in excess 
of 20 percent for Osgood-Schlatter disease of both knees.  In 
March 2000, the RO discontinued the combined 20 percent 
evaluation for Osgood-Schlatter disease of both knees, and 
assigned a separate 10 percent rating, each, for Osgood-
Schlatter disease of the right knee and Osgood-Schlatter 
disease of the left knee.  

This claim was previously before the Board and was remanded 
to the RO in September 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The service-connected right knee disability is manifested 
by subjective complaints of pain, swelling and giving way, 
and objective findings of pain on palpation and use, 
productive of no more than leg flexion limited to 110 
degrees.  

3.  The service-connected left knee disability is manifested 
by subjective complaints of pain, swelling and giving way, 
and objective findings of pain on palpation and use, 
productive of no more than leg flexion limited to 110 
degrees.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for Osgood-Schlatter disease of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for Osgood-Schlatter disease of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.  

In a September 1975 rating decision, the RO granted service 
connection for Osgood-Schlatter disease of both knees, 
evaluated as 20 percent disabling.  

A reopened increased rating claim for his service-connected 
disability was received on August 28, 1997.  

On VA examination in January 1998, the veteran reported that 
he continued to have significant left knee joint pain.  He 
stated that he had pain throughout his whole knee with any 
use.  He now used a cane to walk and took Motrin for pain.  
He indicated that the pain was caused by any use, and sitting 
in a flexed position for any length of time.  He reported 
that he could not drive his jeep or motorcycle due to his 
inability to control the clutch due to his pain.  He stated 
that he wore tennis shoes all the time due to the pain caused 
by regular shoes.  Physical examination of the lower 
extremities showed that both knees had full range of motion 
without crepitus and were stable.  He walked with a cane 
favoring his left knee.  He complained of pain with stability 
testing throughout the entire examination of the left knee, 
however.  He also complained of pain on palpation of the 
infrapatellar region but not specifically over the tibial 
tubercle which was mildly protuberant on the left and right 
but greater so on the left.  Lower extremity strength was 
normal, however, the veteran significantly guarded his left 
leg.  He could squat but used a chair to stabilize himself, 
avoiding using his left extremity to raise himself back to a 
standing position.  Deep tendon reflexes were intact in the 
lower extremities at 2+.  X-rays of the left knee were normal 
except for calcification at the left patellar tendon 
insertion site.  The pertinent diagnosis left knee chronic 
strain and patellofemoral syndrome.  

VA medical treatment records dated from 1996 show that the 
veteran was seen in July 1998 and reported having pain in 
both knees for 30 years with the pain getting worse.  He 
stated that Motrin was 40 percent effective for pain and that 
he got relief with Tylenol #3.  He rated the pain as "6" on 
a 1-10 scale.  The diagnosis was arthralgias.  The veteran 
was seen for knee pain again in January 1999.  Physical 
examination showed that the knees were normal.  The veteran 
identified soft tissue areas approximately 3-4 inches above 
the left knee to 3-4 inches below as area of pain.  Ligaments 
were intact.  There was no fluid in the joints or bursae.  
The diagnosis was arthralgia, knees.  

The veteran was afforded a VA examination in January 2000.  
It was noted that he walked in with a cane.  Regarding the 
right knee, the veteran stated that he had a flare-up twice a 
year, with an increase in swelling.  Presently, he is only 
able to ambulate one block and had positive cracking and 
popping on a daily basis.  He denied locking, but stated that 
the knee gave way after a block.  He stated that he had pain 
on the medial aspect of the joint with the pain moving 
proximately.  Regarding the left knee, the veteran reported 
flare-ups two to three times a year.  He reported swelling on 
ambulation, which would increase his pain to acute 
exacerbation.  Ambulation with increasing pain was noticed 
immediately.  He reported positive cracking and popping and 
increased pain on the medial aspect of the joint going 
proximally.  There was pain going up stairs and down stairs.  
He denied locking, but stated that the knee gave way at least 
three times per week.  

Physical examination of the right knee revealed range of 
motion of 0 to 110 degrees with no joint edema.  The veteran 
had positive pain upon palpation of the medial tibial 
plateau.  There was no ligament laxity of the anterior or 
posterior cruciate ligament on Lachman or drawer test.  There 
was no ligament laxity of the medial or lateral collateral 
ligaments on varus or valgus stress.  Pulses were 2+ dorsalis 
pedis and posterior tibialis.  The veteran had .5 tibial 
plateau indicative of Osgood-Schlatter.  Physical examination 
of the left knee revealed range of motion of 0 to 110 
degrees.  There was no joint edema.  There was positive pain 
upon palpation of the medial tibial plateau with .5 increase 
in tibial tubercle indicative of Osgood-Schlatter.  There was 
no ligament laxity.  The veteran had no decrease in sensation 
per pinprick in either knee.  X-rays of both knee were 
interpreted as being consistent with Osgood-Schlatter 
disease.  The diagnoses were Osgood-Schlatter disease of the 
right and left knee.  The examiner indicated that pain caused 
mild functional impairment in both knees; with no 
subluxation, weakened movement, fatigability, incoordination 
or flare-ups.  

In a March 2000 rating decision, the RO discontinued the 
combined 20 percent evaluation for Osgood-Schlatter disease 
of both knees, and assigned a separate 10 percent rating, 
each, for Osgood-Schlatter disease of the right knee and 
Osgood-Schlatter disease of the left knee.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  In addition, recognition 
must also be accorded limitation of motion due to pain, 
weakened movement, excess fatigability, or incoordination. 
i.e. functional impairment.  See DeLuca v. Brown , 8 Vet.App. 
202 (1995).

The veteran's right and left knee disabilities are currently 
evaluated as 10 percent disabling each under Diagnostic Codes 
5010 and 5260.  Arthritis established by X-ray findings is 
rated on the basis of limitation of motion of the joint 
involved.  When there is some limitation of motion, but which 
would be rated noncompensable under a limitation-of-motion 
code, a 10 percent rating may be assigned for each major 
joint affected by arthritis.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis). 

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 20 
percent evaluation; and flexion limited to 15 degrees 
warrants a 30 percent evaluation.  38 C.F.R. 4.71a, 
Diagnostic Code 5260.  

Under Diagnostic Code 5261 for limitation of extension of the 
leg, extension limited to 10 degrees warrants a 10 percent 
evaluation; extension limited to 15 degrees warrants a 20 
percent evaluation; extension limited to 20 degrees warrants 
a 30 percent evaluation; extension limited to 30 degrees 
warrants a 40 percent evaluation; and extension limited to 45 
degrees warrants a 50 percent evaluation.  38 C.F.R. 4.71a, 
Diagnostic Code 5261.

A 10 percent evaluation is assigned for slight impairment of 
a knee, a 20 percent evaluation is assigned for moderate 
impairment of a knee and a 30 percent evaluation is assigned 
for severe impairment of a knee as measured by the degree of 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

The evidence shows that range of motion of both knees was 0 
to 110 on VA examination in January 2000.  When the veteran 
was examined by VA in 1998 both knees had full range of 
motion.  Significantly, however, notwithstanding the 
foregoing objective findings, 38 C.F.R. §§ 4.40 and 4.45 
require the Board to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for his disability.  Indeed, in 
interpreting these regulations the United States Court of 
Appeals for Veterans Claims in DeLuca v. Brown, 8 Vet.App. 
202 (1995), held that all complaints of pain, fatigability, 
etc., shall be considered when put forth by the veteran.  In 
accordance therewith, the veteran's reports of flare-ups, 
swelling, pain, and giving way in his knees with a resulting 
limitation of motion have been considered.  In this regard, 
the Board notes that VA outpatient treatment reports outlined 
above reflect the veteran has sought medication treatment for 
pain on at least two occasions.  Significantly, however, on 
VA examination in January 2000, the examiner opined, 
following physical examination, and consideration of the 
veteran's subjective complaints, that the veteran's pain 
caused only mild functional impairment in both knees with no 
subluxation, weakened movement, fatigability, incoordination 
or flare-ups.  There has been no clinical demonstration of 
joint edema, ligament laxity, limitation of leg extension, or 
limitation of leg flexion to less than 10 degrees.  In view 
of the foregoing, the Board finds that the preponderance of 
the evidence fails to establish disability comparable to the 
criteria for a higher evaluation under Diagnostic Code 5257, 
5260 or 5261.  Accordingly, after considering the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, the Board finds that the 
appeal for an evaluation in excess of 10 percent, each, for 
the veteran's right and left knee disabilities must be 
denied.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

An evaluation in excess of 10 percent for Osgood-Schlatter 
disease of the right knee is denied.  


An evaluation in excess of 10 percent for Osgood-Schlatter 
disease of the left knee is denied.  



		
	U.R. POWELL
	Member, Board of Veterans' Appeals



 

